ACCEPTED
                                                                                        01-15-00292-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   12/2/2015 3:08:02 PM
                                                                                  CHRISTOPHER PRINE
             Nos. 01-15-00291-CR 01-15-00292-CR, & 01-15-00293-CR                                CLERK




                                      IN THE
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                         Court of Appeals                          HOUSTON, TEXAS

              For the First Judicial District of Texas         12/2/2015 3:08:02 PM
                                                               CHRISTOPHER A. PRINE
                             At Houston                                Clerk

                                  __________

              DANIEL SHERMAN BROWN,
                                   Appellant
                                        v.

                   THE STATE OF TEXAS
                                   Appellee
                                   _________
                 Cause numbers: 1414895, 1422157, & 1422158
                       In the 183rd Judicial District Court
                            Of Harris County, Texas
                                   _________

   Appellant’s Motion for Extension of Time Within
          Which to file the Appellant’s Brief
                                  __________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Daniel Sherman Brown, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b),

moves for an extension of time within which to file his appellate brief. In support

of his motion, the appellant submits the following:

      (A)   The appellant’s brief is due on November 20, 2015.
      (B)   The appellant seeks an extension of time to file the appellant’s brief
            until, December 4, 2015.
      (C)   The appellant relies upon the following facts to reasonably explain the
            need for an extension:
                  Despite the undersigned’s best effort, she was unable to
                  complete the appellant’s brief by the due date and requests a
                  short extension to do so.

      (D) Two previous motions requesting an extension of time to file the
          appellant’s brief have been requested and granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until December 4, 2015.

                                            Respectfully submitted,

                                               __/s/__Kelly Smith___________
                                               KELLY ANN SMITH

                   CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5 & 9.4, this certifies that this document

contains 279 words and a copy of the foregoing was served on the State at the

following address: Devon Anderson, District Attorney,    1201 Franklin, 6th Floor,

Houston, Texas 77002.


                                               __/s/__KellySmith______________
                                               KELLY ANN SMITH
                                               Texas Bar No. 00797867

                                               P.O. Box 10751
                                               Houston, TX 77206
                                               281-734-0668
                                               Kelly.A.Smith.06@gmail.com



                                           2